DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 5/19/2022.
Claim 3 is cancelled. Claims 16-19 are newly added. Claims 1-2 and 4-19 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the interpretation of claims 1-10 and 14 under 35 U.S.C § 112(f), the arguments have been fully considered but are deemed unpersuasive. 
Applicant’s amendments add additional limitations “configured to …” which are just functional languages to modify the generic placeholders. These amendments do not overcome the invocation of the interpretation under 112(f). As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Therefore, the amendments do not overcome the invocation of the interpretation under 112(f).

Regarding Applicant’s arguments about the rejections for claims 6-10 and 14-15 under 35 U.S.C § 101, the arguments have been fully considered but are deemed unpersuasive.
The added limitations “at least one processor” and “non-transitory computer-readable medium” are recited at high level of generality and amount to mere generic computer and generic memory to execute the mental processes. Therefore, the 101 rejections are maintained. 

Regarding Applicant’s arguments about the rejections for claims 1-2 and 11-13 under 35 U.S.C § 103, the arguments have been fully considered but are deemed unpersuasive while new grounds of rejections necessitated by Applicant’s amendments.
Regarding claim 1, Applicant argued in substance that the newly added limitation “the output control unit is configured to increase the reactive power supplied to the utility grid while maintaining the active power supplied to the utility grid within a range in which apparent power is less than or equal to a predetermined maximum power value” distinguishes from the prior arts of record. After consideration of this newly added limitation, Examiner submits it is still taught by reference Goto. Goto teaches in FIG. 8 and [0044-0046] that when increasing the reactive power, the active power needs to be maintained/controlled to be within a range so the total apparent power is within a preset limit. As shown below in FIG. 8, from t0 to t2, while the reactive power is increased, the active power is decreased (from t1 to t2) to be maintained with a range so the total apparent power is within a preset limit.

    PNG
    media_image1.png
    333
    456
    media_image1.png
    Greyscale
 

Regarding Applicant’s arguments about the rejection for claim 4 under 35 U.S.C § 103, the arguments have been fully considered but are deemed unpersuasive. 
Applicant argued in substance that reference Goto does not teach “… the output control unit is configured to decrease the active power to increase the reactive power when the apparent power exceeds maximum power that can be supplied to the utility grid".
Examiner fully considered but respectfully traverses Applicant’s arguments. As recited in the previous Office action, Goto teaches, as shown from to[Wingdings font/0xE0]t1[Wingdings font/0xE0]t2 in FIG. 8, to decrease the active power to increase the reactive power to make sure the apparent power is within a predetermined range.

Applicant’s arguments for other claims, which depend on the argued patentability of claim 1, are also deemed moot in view of new ground of rejection for claim 1 necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 4 and 14 recite a limitation “the reactive power exceeding the allowable range”, which lacks sufficient antecedent basis. claims 1, 4 and 14 recited “reactive power” beforehand, but have not introduced “reactive power exceeding the allowable range”. For continuing examination purpose, this limitation “the reactive power exceeding the allowable range” has been construed as "a reactive power exceeding the allowable range”. The rest of the claims depend on claims 1, 4 and 14 respectively and have inherited the deficiency, therefore they are also rejected for the same reason.
Claim 4 recites a limitation “the apparent power” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “
Claim 10 recites a limitation “the consideration paid for the reactive power” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “a consideration paid for the reactive power”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“range setting unit”, “output control unit” and “reception unit” in claims 1-2, 4-5, 14, 16, 18;
“consideration calculation unit” in claims 6, 8, 9, 10;
“power detection unit” in claim 7;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Specifically, The “power detection unit” is interpreted to be the structure 210, i.e., “a power management instrument (watthour meter)”, shown in FIG. 7 and described in [0045], and its equivalents. 
The “range setting unit”, shown as the structure 110 in FIG. 2 and described in [0005, 0028], is interpreted as a computer 2200 shown in FIG. 11 and described in [0067-0072], and its equivalents. 
the “consideration calculation unit”, shown as the structure 110 in FIG. 2 and described in [0005, 0028], is interpreted as a computer 2200 shown in FIG. 11 and described in [0067-0072], and its equivalents. 
The “reception unit”, shown as the structure 130 in FIG. 2 and described in [0027], is interpreted as a computer 2200 shown in FIG. 11 and described in [0067-0072], and its equivalents. 
The “output control unit”, shown as the structure 120 in FIG. 2 and described in [0027], in interpreted as an output control device to control the active and reactive output powers of an power inverter, and its equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 6 recites limitation “calculate, ….., based on a power amount of the reactive power supplied to the utility grid by the control device according to claim 1, a consideration paid to an administrator of the control device”. This limitation can be done by a mental process and is directed to abstract idea. A human being can, by performing the calculation in mind, determine the consideration based on the power amount supplied to the grid. claim 6 also recites additional limitation “consideration calculation device comprising a consideration calculation unit configured to calculate, using at least one processor”. This limitation is recited at a high level of generality and amounts to only a general computer processor to automate the calculation, and it does not integrate the abstract idea into a practical application. The additional limitations recited by claim 6, when considered separately or in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 6 is not patent eligible.
Claim 7 depends on claim 6. Claim 7 recites additional limitation “power detection unit configured to detect, using the at least one processor, the power amount of the reactive power supplied to the utility grid by the control device”. This limitation is recited at a high level of generality and amounts to mere general data detection input using generic power sensors controlled by a generic computer processor. The additional limitations are a form of insignificant extra-solution activity, and they do not impose any meaningful limits on practicing the abstract idea so they do not integrated the abstract idea into a practical application. The additional limitations recited by claim 7, when considered separately or in combination, are well-know, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 7 is not patentable.
Claim 8 depends on claim 6. Claim 8 recites additional limitation “calculate, …, the consideration based on an excess power amount of the reactive power output exceeding the allowable range”. This additional limitation can also be done by mental process. A human being can, in the mind, calculate the consideration based on the excess power amount exceeding the range. Therefore, claim 8 is also not patent eligible.
Claim 9 depends on claim 6. Claim 9 recites additional limitation “calculate, …., the consideration based on an increased power amount obtained by increasing power of the reactive power ….”. This additional limitation can also be done by mental process. A human being can calculate the consideration based on the increase power amount, by a mental calculation in the mind. Therefore, claim 9 is also not patent eligible.
Claim 10 depends on claim 6. Claim 10 recites additional limitation “calculate, …,  further based on a consideration paid for the active power, a consideration paid for the reactive power”. This calculation can be done by a human being using mental process. A human being can, by a mental process in the mind, calculate the consideration based on a consideration paid for the active power. Therefore, claim 10 is not patentable.
To overcome the 101 rejections for claims 6-10, a limitation “wherein the output control unit in the control device controls the reactive and active powers supplied from the distributed power source to the utility grid”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuusaku Goto (JP 2017-118782A, prior art of record, hereinafter as “Goto”) in view of Huff (US 2005/0286179 A1, prior art of record, hereinafter as “Huff”). 
Regarding claim 1, Goto teaches:
A control device for controlling at least one distributed power source connected to a utility grid (FIG. 1 and [0011-0014]: control device/(power converter 2) controls a distributed power source/(DC power supply 1) connected to a utility grid 3), comprising:
a setting unit (power factor setting unit 25 in FIG. 1) configured to set an allowable setting of a reactive power and an active power which are output at normal times (FIG. 8 and  [0017, 0044]: the unit 25 sets an allowable power factor value at normal times, which is 1 at t0. The set power factor defines the operation range of reactive and active powers);
an output control unit (drive control unit 24 and  23 in FIG. 1) configured to control the reactive power and the active power supplied from the at least one distributed power source to the utility grid within the allowable setting set in the setting unit (FIG. 1 and [0017-0020]: based on the power factor setting, the drive control unit 24 and 23 control the reactive and active powers supplied from power source 1 to the utility grid 3 within the allowable settings); and
a reception unit configured to receive , from a command device in the utility grid, an excess output command indicating that a reactive power exceeding the allowable setting should be output (FIG. 8 and [0017, 0044, 0045]: “The change in the power factor is caused by a command that requires a sudden change in the power factor by external communication, ….”; And “In the power factor cos φ, … or an arbitrary value may be set from an operation unit (not shown) according to an instruction of a power supplier such as a power company”. All these teaches a command device in the utility grid/(power company) sends an excess output command to change the power factor from 1 to 0.8 at t1. Inherently there is a reception unit for receiving the excess output command), 
wherein the output control unit is configured to output the reactive power out of the allowable setting when the reception unit receives the excess output command  (FIG. 8: the drive unit 247, after receiving the excess output command, controls the power converter 2 to output the reactive power out of the allowable setting, as shown in FIG. 8), 
wherein in response to the reception unit receiving the excess power command, the output control unit is configured to increase the reactive power supplied to the utility grid while maintaining the active power supplied to the utility grid within a range in which apparent power is less than or equal to a predetermined maximum power value (FIG. 8 and [0044-0046]: “shown in FIG. 8, at time t1, a reactive power component is superimposed in accordance with the change in the power factor, and the output power (the skin phase power)/(Examiner added: this is actually the apparent power) exceeds the power limit of the skin phase once. Thereafter, output power (skin phase power)/(Examiner added: this is actually the apparent power) falls within the range of the skin phase power limit due to output restriction by the output restriction unit 29 and the converter drive control unit 23”. Goto teaches in FIG. 8 and [0044-0046] that when increasing the reactive power, the active power needs to be maintained/controlled to be within a range so the total apparent power is within a preset limit. As shown below in FIG. 8, from t0 to t2, while the reactive power is increased, the active power is decreased (from t1 to t2) to be maintained with a range so the total apparent power is within a preset limit.

    PNG
    media_image1.png
    333
    456
    media_image1.png
    Greyscale
).
Goto teaches all the limitations except the setting unit is a range setting unit configured to set an allowable range of a reactive power and an active power which are output at normal times.
However, Huff teaches in an analogous art: 
a range setting unit configured to set an allowable range of a reactive power and an active power which are output at normal times (FIG. 8 and [0061]: “FIG. 8 provides an example of an actual reactive capability curve 390 that may specify the optimal operating range of a particular generator, such as the generator 106”. This teaches an allowable range of reactive and active powers output of the generator 106 at normal times. Also Huff teaches in [0065-0066] that a range setting unit, which is a program 450 implemented as part of a control system, sets the optimal operating range of the generator which defines the allowable range of reactive and active powers output at normal times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto based on the teaching of Huff, to make the control device to further comprise a range setting unit configured to set an allowable range of a reactive power and an active power which are output at normal times. One of ordinary skill in the art would have been motivated to do this modification since it can help the generator to work in an “optimal operating range”, as Huff teaches in [0065]. 

Regarding claim 2, Goto-Huff teach all the limitations of claim 1.
Goto further teaches:
the output control unit is configured to output the reactive power out of the power factor setting when the reception unit receives the excess output command (FIG.s 8 and 1, and [0044]: when the excess output command is received, the power factor changes from 1 at t0 to 0.8 at t1, wherein the drive control unit 24 and 23 control the power converter 2 to output the reactive power out of the power factor setting of 1).
Huff further teaches in an analogous art: 
the range setting unit is set with a power factor range of the reactive power and the active power as the allowable range (FIG. 8: an optimal power factor range is set by the range setting unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto based on the teaching of Huff, to make the control device wherein the range setting unit is set with a power factor range of the reactive power and the active power as the allowable range. One of ordinary skill in the art would have been motivated to do this modification since it can help the generator to work in an “optimal operating range”, as Huff teaches in [0065]. 

Regarding claim 4, Goto teaches:
A control device for controlling at least one distributed power source connected to a utility grid (FIG. 1 and [0011-0014]: control device/(power converter 2) controls a distributed power source/(DC power supply 1) connected to a utility grid 3), comprising:
a setting unit (power factor setting unit 25 in FIG. 1) configured to set an allowable setting of a reactive power and an active power which are output at normal times (FIG. 8 and  [0017, 0044]: the unit 25 sets an allowable power factor value at normal times, which is 1 at t0. The set power factor defines the operation range of reactive and active powers);
an output control unit (drive control unit 24 and  23 in FIG. 1) configured to control the reactive power and the active power supplied from the at least one distributed power source to the utility grid within the allowable setting set in the setting unit (FIG. 1 and [0017-0020]: based on the power factor setting, the drive control unit 24 and 23 control the reactive and active powers supplied from power source 1 to the utility grid 3 within the allowable settings); and
a reception unit configured to receive , from a command device in the utility grid, an excess output command indicating that a reactive power exceeding the allowable setting should be output (FIG. 8 and [0017, 0044, 0045]: “The change in the power factor is caused by a command that requires a sudden change in the power factor by external communication, ….”; And “In the power factor cos φ, … or an arbitrary value may be set from an operation unit (not shown) according to an instruction of a power supplier such as a power company”. All these teaches a command device in the utility grid/(power company) sends an excess output command to change the power factor from 1 to 0.8 at t1. Inherently there is a reception unit for receiving the excess output command), 
wherein the output control unit is configured to output the reactive power out of the allowable setting when the reception unit receives the excess output command  (FIG. 8: the drive unit 247, after receiving the excess output command, controls the power converter 2 to output the reactive power out of the allowable setting, as shown in FIG. 8), 
wherein in response to the reception unit receiving the excess power command, the output control unit is configured to decrease the active power to increase the reactive power when apparent power exceeds maximum power that can be supplied to the utility grid (FIG. 8 and [0044-0046]: “shown in FIG. 8, at time t1, a reactive power component is superimposed in accordance with the change in the power factor, and the output power (the skin phase power)/(Examiner added: this is actually the apparent power) exceeds the power limit of the skin phase once. Thereafter, output power (skin phase power)/(Examiner added: this is actually the apparent power) falls within the range of the skin phase power limit due to output restriction by the output restriction unit 29 and the converter drive control unit 23”. Goto teaches in FIG. 8 and [0044-0046] that when increasing the reactive power, the active power is decreased so the total apparent power is within a preset limit. As shown below in FIG. 8, from t0 to t2, while the reactive power is increased, the active power is decreased (from t1 to t2) to be maintained with a range so the total apparent power is within a preset limit.

    PNG
    media_image1.png
    333
    456
    media_image1.png
    Greyscale
).
Goto teaches all the limitations except the setting unit is a range setting unit configured to set an allowable range of a reactive power and an active power which are output at normal times.
However, Huff teaches in an analogous art: 
a range setting unit configured to set an allowable range of a reactive power and an active power which are output at normal times (FIG. 8 and [0061]: “FIG. 8 provides an example of an actual reactive capability curve 390 that may specify the optimal operating range of a particular generator, such as the generator 106”. This teaches an allowable range of reactive and active powers output of the generator 106 at normal times. Also Huff teaches in [0065-0066] that a range setting unit, which is a program 450 implemented as part of a control system, sets the optimal operating range of the generator which defines the allowable range of reactive and active powers output at normal times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto based on the teaching of Huff, to make the control device to further comprise a range setting unit configured to set an allowable range of a reactive power and an active power which are output at normal times. One of ordinary skill in the art would have been motivated to do this modification since it can help the generator to work in an “optimal operating range”, as Huff teaches in [0065]. 

Regarding claim 5, Goto-Huff teach all the limitations of claim 1.
Goto further teaches:
a power conditioner configured to receive power from the distributed power source and outputting power to the utility grid (FIG. 1 and [0011]: “The DC power supply 1 is, for example, a solar cell or a fuel cell, and in this case, the power conversion device 2 functions as a power conditioner that converts DC power generated by a solar cell or a fuel cell into AC power”), wherein
	maximum power that can be output by the power conditioner is larger than maximum power that can be output by the distributed power source (FIG. 8: the distributed power source is a solar panel which can output active power, but the power conditioner 2 can output both active and reactive power. Therefore the maximum power output by the conditioner 2, for example shown at t1 in FIG. 8, is larger than the maximum power output by the solar panel 1, for example shown at t0 in FIG. 8).

Regarding claim 11, Goto-Huff teach all the limitations of claim 1.
Huff further teaches:
a plurality of the control devices (generators 106, 108 and 110 in FIG. 2); and
a notification device (dispatch module 102 in FIG. 2) configured to notify each of the plurality of control devices of the excess output command ([0022]: “FIG. 2 illustrates a block diagram of a power plant 100 that may use an economic dispatch module 102 to allocate a load demand 104 among various power generators 106-110”. This teaches a notification device/(module 102) to notify/command each of the generators of the excess output command to control the active and reactive output power of each of the generators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto based on the teaching of Huff, to make a power system comprising a plurality of the control devices according to the control device of claim 1; and a notification device configured to notify each of the plurality of control devices of the excess output command. One of ordinary skill in the art would have been motivated to do this modification since it can help “accomplish an optimal operation”, as Huff teaches in [0020]. 

Regarding claim 12, Goto-Huff teach all the limitations of claim 11.
Goto further teaches:
based on the active power supplied to the utility grid by the control device, the reactive power to cause the control device to output (as shown in FIG. 8, the total power needs to be within a limit, therefore based on the active power, the reactive power is determined to make sure the total power is within the limit. The output powers change from values at t1 to values at t2, as shown in FIG. 8).
Huff further teaches:
the notification device is configured to set, reactive power to cause each of the at least one control device to output ([0022]: “FIG. 2 illustrates a block diagram of a power plant 100 that may use an economic dispatch module 102 to allocate a load demand 104 among various power generators 106-110.The load demand 104 may specify one or more of the amount of real power to be delivered by the power plant 100, the amount of reactive power to be delivered by the power plant 100, …. The economic dispatch module 102 may …, in determining how to best allocate the load demand 104 among the generators 106-110”. This teaches the notification device/(module 102) is for setting reactive power to cause each of the control devices/generators to output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto based on the teaching of Huff, to make the power system wherein the notification device is configured to set, based on the active power supplied to the utility grid by each of the at least one control device, reactive power to cause each of the at least one control device to output. One of ordinary skill in the art would have been motivated to do this modification since it can help “accomplish . an optimal operation”, as Huff teaches in [0020]. 

Regarding claim 13, Goto-Huff teach all the limitations of claim 12.
Goto further teaches, in FIG. 8, that the reactive power can be increased while the active power is not decreased as long as the total apparent power is with the predetermined limit. 
Huff further teaches in [0018] that “the system analyzes the collected data to determine an actual reactive capability curve of the generator. … The updated reactive capability curves may be used by an economic dispatch program in determining optimum MW and MVAR set-points for the generator”. Huff teaches each generator has a different capability of outputting reactive power while the output active power is not decreased.
Since the output active power need also to be maintained while increasing the reactive power, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto based on the teaching of Huff, to make the power system wherein the at least one distributed power source comprises a first distributed power source and a second distributed power source; the notification device is configured to cause the first distributed power source to increase the reactive power, when the first distributed power source can increase a larger amount of the reactive power than the second distributed power source within a range where the active power supplied to the utility grid is not decreased. One of ordinary skill in the art would have been motivated to do this modification since it can help “accomplish … an optimal operation”, as Huff teaches in [0020].

Claim 16 recites a control device similar to the control device in claim 2 with patentably the same limitations. Therefore, claim 16 is rejected for the same reason recited in the rejection of claim 2.

Claim 17 recites a control device similar to the control device in claim 5 with patentably the same limitations. Therefore, claim 17 is rejected for the same reason recited in the rejection of claim 5.

Claims 6-10, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Huff, and in further view of Fornage (US 2018/0097366 A1, prior art of record, hereinafter as “Fornage”). 
Regarding claim 6, Goto-Huff teach all the limitations of claim 1.
But Goto-Huff do not teach a consideration calculation device comprising a consideration calculation unit configured to calculate, using at least one processor, based on a power amount of the reactive power supplied to the utility grid by the control device according to claim 1, a consideration paid to an administrator of the control device.
However, Fornage teaches in an analogous art: 
A consideration calculation device comprising a consideration calculation unit configured to calculate, using at least one processor (CPU 400 in FIG. 4), based on a power amount of the reactive power supplied to the utility grid by the control device, a consideration paid to an administrator of the control device ([0067]: “The method 600 proceeds to step 612. At step 612, for each of the at least one member of the local grid, an economic value of reactive power flow is computed based on the corresponding value of SQ for the member. The economic value may be a financial value, such as dollars/kVArh, …”; And [0068]: “At step 614, for each of the at least one member of the local grid, a financial incentive or a financial disincentive is determined based on the corresponding computed economic values for real and reactive power, …, and an amount of reactive power flow with respect to the member. The financial incentive or disincentive is generally computed by the local grid monitoring system, although in other embodiments it may be computed by the local meter or a component of the member”. All these teach a financial incentive paid to the administrator of a member of the local grid is calculated, inherently by a consideration calculation unit of a consideration calculation device, based on the amount of reactive power supplied by the member. As Fornage teaches in [0008]: “These members are commonly known as prosumers (producer-consumers). The grid member pays for their consumption of power from the utility power grid and, if the member produces more power than they consume, the member is compensated from the power utility”. Fornage teaches the member is a power generator which supplies power to the utility grid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto-Huff based on the teaching of Fornage, to make a consideration calculation device comprising a consideration calculation unit configured to calculate, using at least one processor, based on a power amount of the reactive power supplied to the utility grid by the control device according to claim 1, a consideration paid to an administrator of the control device. One of ordinary skill in the art would have been motivated to do this modification since it can help “control behavior of grid members”/generators with “optimization”, as Fornage teaches in [0019]. 

Regarding claim 7, Goto-Huff-Fornage teach all the limitations of claim 6.
Fornage further teaches:
power detection unit configured to detect, using the at least one processor (CPU 400 in FIG. 4), the power amount of the reactive power supplied to the utility grid by the control device ([0063]: “At step 604, for each of at least one member of a local grid, such as a local grid 106, a plurality of parameters are measured on a power line of the local grid proximate to the member. Generally the plurality of parameters comprises … reactive power flow (e.g., kilovolt-ampere reactive hour, or kVArh), ... In some embodiments, a meter (e.g., meter 218) proximate to the member measures the corresponding plurality of parameters for the member”. This teaches a power detection unit/meter for detecting the reactive power supplied to the grid by the control device/(member of local grid)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto-Huff based on the teaching of Fornage, to make the consideration calculation device to further comprise a power detection unit for detecting the power amount of the reactive power supplied to the utility grid by the control device. One of ordinary skill in the art would have been motivated to do this modification since it can help “control behavior of grid members”/generators with “optimization”, as Fornage teaches in [0019]. 

Regarding claim 8, Goto-Huff-Fornage teach all the limitations of claim 6.
Fornage further teaches:
the consideration calculation unit is configured to calculate, using the at least one processor (CPU 400 in FIG. 4), the consideration based on an excess power amount of the reactive power output exceeding the allowable range (FIG. 5 and [0052]: “a member is billed for generating excesses reactive power which increases grid stress and in the lower right-hand quadrant, a member is compensated for consuming excessive reactive power. There is a buffer zone within the center of the billing curve where some reactive power may be generated or consumed at no cost and no compensation”. This teaches compensation is only calculated when the reactive power exceeding an allowable range/(buffer zone)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto-Huff based on the teaching of Fornage, to make the consideration calculation device wherein the consideration calculation unit is configured to calculate, using the at least one processor, the consideration based on an excess power amount of the reactive power output exceeding the allowable range. One of ordinary skill in the art would have been motivated to do this modification since it can help “control behavior of grid members”/generators with “optimization”, as Fornage teaches in [0019].

Regarding claim 9, Goto-Huff-Fornage teach all the limitations of claim 6.
Goto further teaches:
increasing power of the reactive power in response to the excess output command (FIG. 8: the reactive power increases in response to the excess output command to change the power factor to 0.8 at t1).
Fornage further teaches:
the consideration calculation unit is configured to calculate, using the at least one processor (CPU 400 in FIG. 4), the consideration based on an increased power amount obtained by increasing power of the reactive power (FIG. 5 and [0052]: “a member is billed for generating excesses reactive power which increases grid stress and in the lower right-hand quadrant, a member is compensated for consuming excessive reactive power. There is a buffer zone within the center of the billing curve where some reactive power may be generated or consumed at no cost and no compensation”. This teaches to calculate the incentive based on the increased reactive power when it exceeds a buffer zone).
Since Goto teaches the reactive increases in response to the excess output command, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto-Huff based on the teaching of Fornage, to make the consideration calculation device wherein the consideration calculation unit is configured to calculate, using the at least one processor, the consideration based on an increased power amount obtained by increasing power of the reactive power in response to the excess output command. One of ordinary skill in the art would have been motivated to do this modification since it can help “control behavior of grid members”/generators with “optimization”, as Fornage teaches in [0019]. 

Regarding claim 10, Goto-Huff-Fornage teach all the limitations of claim 6.
Fornage further teaches:
the consideration calculation unit is configured to calculate, using the at least one processor (CPU 400 in FIG. 4), further based on a consideration paid for the active power, a consideration paid for the reactive power ([0068]: “At step 614, for each of the at least one member of the local grid, a financial incentive or a financial disincentive is determined based on the corresponding computed economic values for real and reactive power, an amount of real power flow with respect to the member, and an amount of reactive power flow with respect to the member”. This teaches to calculate a consideration paid for the active power, and a consideration paid for the reactive power. FIG. 5 also shows the consideration/incentive paid for the reactive power depends also on grid stress level which is related to the output active power, i.e., the consideration paid for the active power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto-Huff based on the teaching of Fornage, to make the consideration calculation device wherein the consideration calculation unit is configured to calculate, using the at least one processor, further based on a consideration paid for the active power, a consideration paid for the reactive power. One of ordinary skill in the art would have been motivated to do this modification since it can help “control behavior of grid members”/generators with “optimization”, as Fornage teaches in [0019]. 

Claim 14 recites a non-transitory computer-readable medium having a program that when executed by a computer causes the computer to perform operations done by the consideration calculation device and the control device of claim 6 with patentably the same limitations. Therefore, claim 14 is rejected for the same reason recited in the rejection of claim 6.

Claim 15 recites a non-transitory computer-readable medium having a program that when executed by a computer causes the computer to perform operations done by the consideration calculation device claim 7 with patentably the same limitations. Therefore, claim 15 is rejected for the same reason recited in the rejection of claim 7.

Regarding claim 18, Goto-Huff-Fornage teach all the limitations of claim 14.
Goto further teaches:
the output control unit is configured to output the reactive power out of the power factor setting when the reception unit receives the excess output command (FIG.s 8 and 1, and [0044]: when the excess output command is received, the power factor changes from 1 at t0 to 0.8 at t1, wherein the drive control unit 24 and 23 control the power converter 2 to output the reactive power out of the power factor setting of 1).
Huff further teaches in an analogous art: 
the range setting unit is set with a power factor range of the reactive power and the active power as the allowable range (FIG. 8: an optimal power factor range is set by the range setting unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto-Fornage based on the teaching of Huff, to make the control device wherein the range setting unit is set with a power factor range of the reactive power and the active power as the allowable range. One of ordinary skill in the art would have been motivated to do this modification since it can help the generator to work in an “optimal operating range”, as Huff teaches in [0065].

Regarding claim 19, Goto-Huff-Fornage teach all the limitations of claim 14.
Goto further teaches:
the control device further comprises a power conditioner configured to receive power from the distributed power source and outputting power to the utility grid (FIG. 1 and [0011]: “The DC power supply 1 is, for example, a solar cell or a fuel cell, and in this case, the power conversion device 2 functions as a power conditioner that converts DC power generated by a solar cell or a fuel cell into AC power”), wherein
	maximum power that can be output by the power conditioner is larger than maximum power that can be output by the distributed power source (FIG. 8: the distributed power source is a solar panel which can output active power, but the power conditioner 2 can output both active and reactive power. Therefore the maximum power output by the conditioner 2, for example shown at t1 in FIG. 8, is larger than the maximum power output by the solar panel 1, for example shown at t0 in FIG. 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115